Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 03/10/2021.
Claims 35-36, 38-42, 44, 47-48 have been amended.
Claims 35-49 are pending in the instant application.
Claims 40, 44-49 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The “cellulose and its derivatives”  and “cellulose derivatives” do not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus of derivatives of cellulose encompassed by the claim, since there is no description of the structural relationship of these derivatives provided in the specification and Applicant has not provided a description as to how the base molecule may be changed while remaining a derivative.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
surfactant”. This Markush group is broader in scope than the Markush group in claim 35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 35-38, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAS (US 2014/0287042).
	Applicant’s claims are directed to a two layer tablet composition comprising of: a first layer of granules of 10mg of ezetimibe, and 0.15-0.5% of stearic acid or salt thereof; and a second layer of 5-45mg of rosuvastatin; and a disintegrant, such as crospovidone.
	DIAS teaches a bilayer (see [0012]), which reads on two layer tablet composition comprising of: a first layer of granules (see [0012]) of 10 mg of ezetimibe (see [0012]) and is free of cellulose (see [0045]), and crospovidone (see [0045]); and [0045]), and 0.2-5% of magnesium stearate, which is a salt of stearic acid; and a second layer of 11 mg of rosuvastatin (see [0012]), and microcrystalline cellulose (see [0045]), which is non-basic; and a disintegrant, such as crospovidone (see [0012]). Additional disclosures include: microcrystalline cellulose was found to bind with ezetimibe thereby retarding the drug release from the formulation, which would make it not bioequivalent to individually consumed ezetimibe (see [0010]).
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as area under curve drug release (see abstract).  Thus, absent some demonstration of unexpected results .

Claims 35-39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAS (US 2014/0287042) in view of BADWAN et al (US 2005/0281873).
As discussed above, DIAS teaches a bilayer (see [0012]), which reads on two layer tablet composition comprising of: a first layer of granules (see [0012]) of 10 mg of ezetimibe (see [0012]) and is free of cellulose (see [0045]), and crospovidone (see [0045]); and [0045]), and 0.2-5% of magnesium stearate, which is a salt of stearic acid; and a second layer of 11 mg of rosuvastatin (see [0012]), and microcrystalline cellulose (see [0045]), which is non-basic; and a disintegrant, such as crospovidone (see [0012]). Additional disclosures include: microcrystalline cellulose was found to bind with ezetimibe thereby retarding the drug release from the formulation, which would make it not bioequivalent to individually consumed ezetimibe (see [0010]).
DIAS does not teach adding microcrystalline cellulose to the ezetimibe layer, because the microcrystalline cellulose would retard the release of the drug.
BADWAN teaches controlled drug release include drug retarding ability (see [0009]-[0010], [0056], [0087]-[0088], etc.), wherein the benefits of controlled drug release includes improved therapeutic effects, e.g. through greater efficacy and/or reduced toxicity.  Furthermore, lowering the frequency of administration may lead to a more convenient administration regimen and thus to a better patient's compliance (see [0003]-[0004]) and oral administration, such as tablets, are well known in the art (see [0003]).

The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as drug release rate, decrease toxicity, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that Dias emphasizes that the microcrystalline cellulose used for the roustatin layer is kept separate from the ezetimibe layer. See Dias, par.
[0010]. However, the present disclosure describes a novel way to permit use of the microcrystalline cellulose in the ezetimibe layer, which concept is discouraged and taught 
	The Examiner finds this argument unpersuasive, because Applicant’s independent claim 35 does not recite “microcrystalline cellulose”. Additionally, as discussed in the rejection, it would have been obvious for one skilled in the art to add microcrystalline cellulose to make a controlled release composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618